Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH INTERNATIONAL FIXED INCOME FUND On January 29, 2009, Dreyfus/Standish International Fixed Income Fund, a series of Dreyfus Investment Funds (the Fund), purchased $220,000 of ConocoPhillips 5.75% Notes due 2/1/2019  CUSIP # 20825CAR5 (the Notes). The Notes were purchased from Banc of America Securities LLC (Banc of America), a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Banc of America received a commission of 0.45% per Note. No other member received any economic benefit. The following is a list of the syndicates primary members: Banc of America Barclays Capital Inc. Credit Suisse Securities (USA) LLC Citigroup Global Markets Inc. Deutsche Bank Securities Inc. Greenwich Capital Markets, Inc. SG Americas Securities, LLC Mitsubishi UFJ Securities International plc DnB NOR Markets, Inc. Banca IMI S.p.A. BBVA Securities, Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Calyon Securities (USA) Inc. Daiwa Securities America Inc. Guzman & Company HSBC Securities (USA) Inc. ING Financial Markets LLC Mizuho Securities USA Inc. Morgan Stanley & Co. Incorporated RBC Capital Markets Corporation Scotia Capital (USA) Inc. Standard Chartered Bank The Williams Capital Group, L.P. UBS Securities LLC U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on April 14-15, 2009. D/LFT  Dreyfus International Bond Fund DIF  Dreyfus/Standish Global Fixed Income Fund Dreyfus/Standish International Fixed Income Fund PROPOSED RESOLUTION RESOLVED, that the transaction(s) engaged in by the Fund, pursuant to Rule 10f-3 under the Investment Company Act of 1940, as amended, hereby is(are) determined to have been effected in compliance with the Procedures adopted by the Board with respect to such transactions.
